KRUEGER, Judge.
The offense is accepting and placing a bet on a horse race. The punishment assessed is a fine of $100 and confinement in the county jail for a period of 10 days.
The record is before us without a statement of facts or bills of exceptions. The indictment in the instant case follows the language contained in the indictment in the case of Simmons v. State, 135 Tex.Cr.R. 425, 120 S.W.2d 1061 which was held sufficient to charge the offense. Therefore, the judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.